 In the Matter of LIBERTY PRODUCTS MFG. CO., INC.,' EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 17-RC-552.-Decided January 23,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Martin Sacks,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Libor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:At the hearing, the Employer moved to dismiss the petition on theground that it was then converting to a different type of production,and its current work force would not be representative of the con-templated employee complement either in number or in job cate-gories.The Petitioner opposed this motion, contending that, in anyevent, the future labor force would have to be drawn from the groupthen employed, because the Employer's plant is located in a small town.During the past 21/2 years, the Employer has been engaged princi-pally in manufacture under Government contracts.2At the September1The name of the Employer appears as amended at the hearing.2 Such products as coffins,army cots, and arctic shelters have been produced under thesecontracts.88 NLRB No. 61.264 LIBERTY PRODUCTS MFG. CO., INC.265hearing, the Employer stated that its current Government contract forthe production of arctic shelters would be completed in 2 weeks; thatthere was no prospect of a further contract for these shelters, or of anyGovernment cantract; and that, when the shelter contract was com-pleted its work force would drop from about 175 to 10 or 12 employees.The Employer added that it was converting to steel fabrication of atype it has not previously engaged in, by enlarging its building, install-ing 12 presses valued at approximately $60,000, an overhead crane, anda railroad siding.The Employer also pointed out that it did not thenhave any contracts for steel fabrication, and that when it did obtainsuch contracts, it would need die setters, layout men, punch and drillpress operators, and other categories of metal workers, as opposed tothe present stafF composed primarily of woodworkers and sewers.Late in November 1949, it appeared that the Employer's productionof arctic shelters had ceased; that it was not producing anything;and had only 10 to 12 employees, principally engaged in clerical andmaintenance work.Itwould therefore appear that the Employer is prepared to. doeither the kind of work it has been doing in the past, or the steelfabrication to which it has adapted its plant, but that no specific or-ders are in prospect.Because of this uncertainty as to what productswill be manufactured, there is considerable doubt not only as to thereemployment of former employees, but also as to the composition ofany future work force.Therefore, we do not believe that any usefulpurpose would be served by directing an election in this proceeding.We shall, accordingly, grant the Employer's motion to dismiss thepetition, without prejudice to the filing of a new petition when pro-duction is resumed .3ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed without prejudice.GCf.Churchward&Company, Incorporated,87 NLRB 307.